PETITIONERS APPEARING PRO SE:          ATTORNEYS FOR RESPONDENT:
GREGORY and CARMEN COOPER              GREGORY F. ZOELLER
Huntertown, IN                         ATTORNEY GENERAL OF INDIANA
                                       JESSICA E. REAGAN
                                       DEPUTY ATTORNEY GENERAL
                                       Indianapolis, IN
______________________________________________________________________

                               IN THE
                         INDIANA TAX COURT
______________________________________________________________________
                                                                  Sep 09 2015, 10:17 am

GREGORY and CARMEN COOPER,            )
                                      )
     Petitioners,                     )
                                      )
                  v.                  )   Cause No. 02T10-1405-TA-00019
                                      )
ALLEN COUNTY ASSESSOR,                )
                                      )
     Respondent.                      )
______________________________________________________________________

                  ON APPEAL FROM A FINAL DETERMINATION OF
                      THE INDIANA BOARD OF TAX REVIEW

                                  FOR PUBLICATION
                                  September 9, 2015

WENTWORTH, J.

       This case examines whether the Indiana Board of Tax Review erred in upholding

Gregory and Carmen Cooper’s 2012 land assessment. Upon review, the Court finds

that the Indiana Board did not err.

                        FACTS AND PROCEDURAL HISTORY

       Gregory and Carmen Cooper own a single-family dwelling situated on 7.78 acres

of land in the Shadow Creek subdivision in Huntertown, Indiana. Shadow Creek, with

only twelve homesites ranging from four to eight acres each, “represents one of the
most exclusive private residential developments [] in Allen County[.]” (Cert. Admin. R.

at 123.)    The neighborhood provides “[l]andscaped entries, paved private streets,

illuminated walking paths, woods and rolling terrain[,]” creating “a sense of tranquility

unparalleled in the marketplace.” (Cert. Admin. R. at 123.)

       For the March 1, 2012 assessment, the Assessor assigned the Coopers’ property

an assessed value of $671,400 ($172,500 for land and $498,900 for improvements).

Believing their land assessment to be too high, the Coopers filed an appeal with the

Allen County Property Tax Assessment Board of Appeals (PTABOA) on August 13,

2012. On December 31, 2012, the PTABOA denied their appeal. On February 14,

2013, the Coopers filed an appeal with the Indiana Board of Tax Review. The Indiana

Board conducted a hearing on the appeal on October 10, 2013.

       During that hearing, the Coopers and the Assessor each made evidentiary

presentations to the Indiana Board to support their respective positions. For instance,

the Coopers submitted a 2011 residential appraisal report for their property valuing the

land at $62,240. (See Cert. Admin. R. at 62, 64.) The Assessor, on the other hand,

submitted documentation indicating that between 2005 and 2011, five vacant lots in

Shadow Creek were sold at prices between $20,000 to $23,000 per acre.1 (See Cert.

Admin. R. at 105-121, 129.) The Assessor also presented evidence indicating that two

of those lots were relisted for sale in 2012 for $22,000 and $24,500 per acre. (See Cert.

Admin. R. at 124-25, 129.) Finally, the Assessor presented evidence demonstrating

1
  The Assessor pointed out, however, that of these five sales, the two from 2010 and 2011 were
the most relevant to the Coopers’ 2012 assessment. (See Cert. Admin. R. at 182.) See also 50
IND. ADMIN. CODE 27-5-2(a) (2012) (see http://www.in.gov/legislative.iac/) (indicating that “[t]he
county assessor shall use sales of properties occurring during a time period that is as short as
possible and, ideally not more than fourteen (14) months before the March 1 assessment and
valuation date”).



                                                2
that the last three remaining lots in Shadow Creek were being marketed at prices of

approximately $25,000 per acre.        (See Cert. Admin. R. at 123, 126-27, 129.)

Consequently, the Assessor argued that the Coopers’ land of assessment of $22,172

an acre was correct.

      On April 8, 2014, the Indiana Board issued a final determination in which it found

that the Assessor’s evidence established a prima facie case that the Coopers’ land

assessment was proper.2 The Indiana Board also determined that the Coopers failed to

rebut that prima facie case because their appraisal was not credible and therefore

carried no weight.     More specifically, the Indiana Board explained that while the

Coopers’ appraisal indicated that its $62,240 land value reflected its 2007 purchase

price, other evidence submitted during the hearing indicated that that purchase was not

accomplished in an arms-length transaction.        (See Cert. Admin. R. at 25 ¶¶ j-k

(explaining that the evidence showed the Coopers “purchased” the land in 2007 from

Gregory’s mother, Carol, and that no money changed hands).) Accordingly, the Indiana

Board affirmed the Coopers’ 2012 land assessment of $172,500.

      The Coopers initiated an original tax appeal on May 22, 2014. The Court heard

oral argument on January 16, 2015 at Indiana Tech Law School in Fort Wayne,

Indiana.3 Additional facts will be supplied as necessary.




2
    The Indiana Board determined that pursuant to Indiana Code § 6-1.1-15-17.2(d), the
Assessor bore the burden of proving the Coopers’ 2012 assessment was correct. (Cert. Admin.
R. at 19 ¶¶ 27-30.) That determination is not at issue in this case.
3
  The Court wishes to thank the staff and students at Indiana Tech Law School for their
hospitality.



                                            3
                                 STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity. Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003). Accordingly, the Coopers must

demonstrate to the Court that the Indiana Board’s final determination is arbitrary,

capricious, an abuse of discretion, contrary to law, or unsupported by substantial or

reliable evidence. See IND. CODE § 33-26-6-6(e)(1), (5) (2015).

                                           DISCUSSION

       On appeal, the Coopers argue that the Indiana Board’s final determination must

be reversed because it is contrary to law and it is not supported by substantial evidence.

(See Oral Arg. Tr. at 17, 66; Pet’r Br. at 26.) More specifically, they explain that this

Court has repeatedly told litigants who rely on comparable properties to either challenge

or defend their assessments to: 1) identify the characteristics of the subject property; 2)

explain how those characteristics compare to the characteristics of the purportedly

comparable property; and 3) explain how any differences between the properties affect

their relative market values-in-use. (See Pet’r Br. at 13 (citing O’Donnell v. Dep’t of

Local Gov’t Fin., 854 N.E.2d 90, 95 (Ind. Tax Ct. 2006); Long v. Wayne Twp. Assessor,

821 N.E.2d 466, 471 (Ind. Tax Ct. 2005), review denied).) The Coopers maintain that

the Assessor never provided any such explanation at the Indiana Board hearing and as

a result, the Assessor’s evidence was not probative and the Indiana Board erred in

determining that the Assessor made a prima facie case. (See Pet’r Br. at 15-26.) (See

also, e.g., Oral Arg. Tr. at 19-21, 24.)

       The administrative record in this case reveals that the Assessor’s presentation of




                                               4
evidence to the Indiana Board was accompanied by an explanation (i.e., the testimony

of her deputy) as to why the lots within Shadow Creek were deemed comparable. (See,

e.g., Cert. Admin. R. at 129 (map showing the shape, size and location of lots within the

subdivision), 176 (explaining that for assessment purposes, Shadow Creek is a

designated “neighborhood”), 179 (explaining that all the lots were in the same

subdivision), 182-201 (explaining that upon inspection, the lots appeared to be nearly

identical in terms of their level topography, access to amenities, and primary views;

while there were slight differences in the size and shape of the lots, those differences

did not affect the value of the lots as evidenced by the fact they were selling for

approximately the same price per acre).) To the extent the Coopers argue on appeal

that the Indiana Board should have rejected those comparisons because they were “too

conclusory” or “not detailed enough,” the Court rejects their argument for the following

two reasons.

         First, for purposes of property assessment, the lots within Shadow Creek were

already presumed comparable. Indeed, in Indiana, the assessed value of residential

land is to reflect the recent sales prices of land within its neighborhood. See, e.g., 2011

REAL PROPERTY ASSESSMENT MANUAL (incorporated by reference at 50 IND. ADMIN. CODE

2.4-1-2 (2011) (see http://www.in.gov/legislative.iac/)) at 2; REAL PROPERTY ASSESSMENT

GUIDELINES FOR 2011 (Guidelines) (incorporated by reference at 50 I.A.C. 2.4-1-2), Bk.

1, Ch. 2; IND. CODE § 6-1.1-4-13.6 (2012). A residential neighborhood is “a geographic

area exhibiting a high degree of homogeneity in residential amenities, land use,

economic and social trends, and housing characteristics.” Guidelines, Bk. 2, Glossary

at 16.      In other words, a residential neighborhood exhibits uniformity in:          (1)




                                            5
development characteristics; (2) the size of lots or tracts; (3) subdivision plats and

zoning maps; (4) infrastructure components; (5) distinctive geographic boundaries; and

(6) sales statistics. See Guidelines, Bk. 1, Ch. 2 at 7-9. Consequently, it was not

contrary to law for the Indiana Board to find that the Assessor’s evidentiary

presentation, both documentary and testimonial, was sufficient to demonstrate that the

Coopers’ lot and the other lots within Shadow Creek were comparable.4

       Second, despite their protestation otherwise, the Coopers have done nothing

more on appeal than invite the Court to reweigh the evidence that was presented to the

Indiana Board. The Court will not accept their invitation absent a showing that the

Indiana Board has abused its discretion. See Stinson v. Trimas Fasteners, Inc., 923

N.E.2d 496, 498-99 (Ind. Tax Ct. 2010). See also Hubler Realty Co. v. Hendricks Cnty.

Assessor, 938 N.E.2d 311, 315 n.5 (Ind. Tax Ct. 2010) (explaining that the Indiana

Board abuses its discretion when it either misinterprets the law or when its final

determination is clearly against the logic and effect of the facts and circumstances

before it). Here, the certified administrative record contains ample evidence to support

the conclusion that the Coopers’ land assessment at $22,172 an acre was appropriate.

Apart from an appraisal that ultimately carried no weight, the Coopers presented no

other evidence to demonstrate that that value was inaccurate. Given these evidentiary

presentations, the Court therefore cannot say that the Indiana Board’s final

determination is against the logic and effect of the facts and circumstances that were

4
   Interestingly, while the Assessor did not present any evidence relating to three of the twelve
lots in Shadow Creek, the Coopers did. The Coopers’ evidence indicated that for the 2012
assessment date, those three lots were assessed at between $19,300 and $22,117 per acre.
(See Cert. Admin. R. at 85-88, 129, 134-36, 138.) See also IND. CODE § 6-1.1-15-18(c)(1)
(2012) (indicating that the assessments of comparable properties within the same taxing district
are relevant in determining whether the subject property is accurately assessed).



                                               6
before it. See also, e.g., Dawkins v. State Bd. of Tax Comm’rs, 659 N.E.2d 706, 709

(Ind. Tax Ct. 1995) (explaining that an Indiana Board final determination is arbitrary or

capricious “when it is without some basis which would lead a reasonable person to the

same conclusion” (citation omitted)); Kildsig v. Warren Cnty. Assessor, 998 N.E.2d 764,

767 (Ind. Tax Ct. 2013) (explaining that an Indiana Board final determination is

unsupported by substantial or reliable evidence when a reasonable person cannot find

enough relevant evidence in the administrative record to support the decision).

                                    CONCLUSION

      For the foregoing reasons, the Indiana Board’s final determination is AFFIRMED.




                                           7